Van Brent, P. J.
All the questions raised upon this appeal arising from the denial of the motion to set aside the report of the commissioners of estimate and assessment have been considered in cases decided herewith, and, so far as the appeal brings up the question as to the propriety of the denial of the motion for an order directing the commissioners to take testimony in respect to the claim of the appellant for compensation for his land taken for said avenue, we concur in the conclusion arrived at by the learned judge below, for the reasons stated in his opinion. We think that it is entirely clear that the motion should have been denied, both upon the ground of loches and upon the ground that the court should not disturb the rights which were supposed to be fixed by the order of the court confirming the report of the commissioners without notice to all the parties interested. The order should be affirmed, with costs. All concur.